Name: Council Regulation (EC) NoÃ 289/2005 of 17 February 2005 amending Regulation (EC) NoÃ 88/98 as regards the extension of the trawling ban to Polish waters
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 22.2.2005 EN Official Journal of the European Union L 49/1 COUNCIL REGULATION (EC) No 289/2005 of 17 February 2005 amending Regulation (EC) No 88/98 as regards the extension of the trawling ban to Polish waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the proposal from the Commission, Having regard to the 2003 Act of Accession and in particular Article 57(2) thereof, Whereas: (1) The International Baltic Sea Fishery Commission adopted a recommendation on 21 September 1991 to ban the fishing with trawls on the Oderbank Plateau. This recommendation was implemented in Community law by Article 8(3) of Council Regulation (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in waters of the Baltic Sea, the Belts and the Sound (1). (2) In view of the accession of Poland to the European Union, the geographical area in which the trawling ban applies should be extended to Polish waters. (3) Regulation (EC) No 88/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 8(3) of Regulation (EC) No 88/98 shall be replaced by the following: 3. It shall be prohibited throughout the year, to fish with any trawl, Danish seine and similar net in the geographical area bounded by a line joining the following coordinates: 54 ° 23 ² N, 14 ° 35 ² E, 54 ° 21 ² N, 14 ° 40 ² E, 54 ° 17 ² N, 14 ° 33 ² E, 54 ° 07 ² N, 14 ° 25 ² E, 54 ° 10 ² N, 14 ° 21 ² E, 54 ° 14 ² N, 14 ° 25 ² E, 54 ° 17 ² N, 14 ° 17 ² E, 54 ° 24 ² N, 14 ° 11 ² E, 54 ° 27 ² N, 14 ° 25 ² E, 54 ° 23 ² N, 14 ° 35 ² E. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2005. For the Council The President J.-C. JUNCKER (1) OJ L 9, 15.1.1998, p. 1. Regulation as last amended by Regulation (EC) No 812/2004 (OJ L 150, 30.4.2004, p. 12).